Appellant, Z. Boaz, brought this suit in the district court of Pecos county, against W. F. Mitchell and F. A. Mitchell, composing the partnership of Mitchell Bros., to recover damages upon an alleged breach of contract for the sale and delivery of cattle.
The caption of the transcript shows that the case was tried in Pecos county at the term of the district court ending on the 26th day of March, 1927. At that term final judgment was entered disposing of the case. The transcript further shows that the appeal bond filed by appellant, and upon which this appeal is prosecuted, was filed in the office of the district clerk of Pecos county, and approved by the district clerk, on April 18, 1927, more than twenty days after the adjournment of the term of court.
Pecos county is in the Eighty-Third judicial district, and under the law the term of the court may continue in session in Pecos county for three weeks. Article 199, subd. 83, R.C.S. 1925. To perfect an appeal, the appeal bond must be filed with the clerk of the trial court within twenty days after the expiration of the term. Article 2253, R.C.S. 1925. The same article amended (chapter 15, General Laws, Fortieth Legislature, Reg. Sess. p. 21). The petition and the evidence show that appellant is a nonresident of Pecos county, but the thirty days allowed nonresidents in which to file appeal bond applies only to terms of court which by law may continue more than eight weeks. Same article of the statute above referred to; Hartsough-Stewart Const. Co. et al. v. Harty  Vogelsang (Tex.Civ.App.) 183 S.W. 1, and cases there referred to.
The appeal not being perfected by filing the appeal bond within the time required by law, this court is without jurisdiction, and the appeal is dismissed. *Page 463